Exhibit 99.6 FORM OF NOMINEE HOLDER CERTIFICATION The undersigned, a bank, broker, trustee, depositary or other nominee holding non- transferable subscription rights (the “ Rights ”) to purchase shares of Series B Convertible Preferred Stock, par value $0.001 per share (the “ Series B Preferred ”), of Trans-Lux Corporation (the “ Company ”) pursuant to the rights offering (the “ Rights Offering ”) described in the Company’s Prospectus dated [●], 2015 (the “ Prospectus ”), hereby certifies to the Company and to Continental Stock Transfer & Trust Company, as subscription agent for the Rights Offering, that (1) the undersigned has exercised, on behalf of the beneficial owners thereof (which may include the undersigned), on the terms and subject to the conditions set forth in the Prospectus, the number of Rights specified below to purchase the number of shares of Series B Preferred specified below pursuant to the Basic Subscription Right (as defined in the Prospectus) and, on behalf of beneficial owners of Rights who have subscribed for the purchase of additional shares of Series B Preferred pursuant to the Over-Subscription Right (as defined in the Prospectus), the number of shares specified below pursuant to the Over-Subscription Right, listing separately below each such exercised Basic Subscription Right and the corresponding Over-Subscription Right (without identifying any such beneficial owner by name), and (2) to the extent a beneficial owner has elected to subscribe for shares of Series B Preferred pursuant to the Over-Subscription Right, each such beneficial owner’s Basic Subscription Right has been timely exercised in full. Number of Rights Held Number of RightsExercised Number of Shares Subscribed for Pursuant to Basic SubscriptionRights Number of Shares Subscribed for Pursuant to Over-SubscriptionRights 1. 2. 3. 4. 5. 6. 7. 8. 9. 10. Provide the following information if applicable: Name of Nominee Holder DTC Participant Number By: Name: DTC Subscription Confirmation Numbers Title: Phone Number: Fax Number: Dated
